                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                                  OR 111-270


LATRON      REDOLOS WARE




                                        ORDER




       In the captioned criminal matter. Defendant Latron Redolos

Ware has filed a motion to vacate the enhanced portion of his

sentence, citing Federal Rule of Criminal Procedure 36.

       On April 19, 2013,             Defendant pled guilty to one count of

conspiracy       to        distribute       5    kilograms       or   more       of   cocaine

hydrochloride         and     one    count       of    conspiracy     to     commit     money

laundering.           At    sentencing,         the    offense   level     for    the   money

laundering conviction was enhanced upon application of U.S.S.G. §

2S1.1(b)(2)(B).            Through his present motion. Defendant complains

the Court considered "impermissible evidence" in consideration and

application of the enhancement.                   (Doc. 397, at 2.)

       Rule    36   allows     a    court   to   correct "a      clerical        error" in   a


judgment.      A clerical error, however, is a "minor uncontroversial

error[]."       United States v. Portillo, 363 F.3d 1161, 1164                          (11*^^

Cir.   2004).       The      rule   may not       be    used "to make        a   substantive

alteration to a criminal sentence."                      United States v. Pease, 331

F.3d 809, 816 (ll*^'^ Cir. 2003).                     Here, Defendant is asking the
Court to make a substantive change to his sentence.   He essentially

challenges the legality of his sentence, which must be done through

a motion to vacate, set aside, or correct a sentence       under 28

U.S.C. § 2255.


        Defendant, however, has already filed a § 2255, which was

denied on July 23, 2018.    In order for Defendant to bring another

§ 2255 motion, he would have to move the Eleventh Circuit Court of

Appeals for an order authorizing this Court to consider a second

or successive § 2255 motion. See 28 U.S.C. §§ 2255, 2244(b)(3).

Because Defendant has not acquired the necessary authorization to

bring a successive § 2255 motion, this Court may not consider the

merits of his motion.


        Upon the foregoing. Defendant's motion to vacate under Rule

36 (doc. 397) is hereby DENIED.

     ORDER ENTERED at Augusta, Georgia, this /4^day of August,
2019.




                                                      CHIEF JUDGE
                                     UNITE^^TATES DISTRICT COURT
                                    "SDirfHERN DISTRICT OF GEORGIA
